DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-18 allowed.
Regarding claim 1, the closest prior art is Eckert US 2012/0156309 and Bauer US 2016/0236158. Eckert teaches a nanobubble system comprising a transducer. Bauer teaches a nanobubble generator comprising plates, however does not teach the first vortex mixing plate, shear mixing plate, second vortex mixing plate, third vortex mixing plate, and inlet plate as claimed. The modification to the prior art would not have been obvious because the claimed invention would non-obviously change the flow characteristics. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2 and 4-18 depend upon claim 1.

Response to Arguments
The following is a response to Applicant’s arguments filed 22 Mar. 2022:

Applicant argues that the specification amendments should be entered.
Examiner agrees and the specification amendments are entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776